DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/26/2021 has been entered.

Claim Objections
Claims 26 and 27 are objected to because of the following informalities:
Each of claims 26 and 27 recites “wherein” in the first line, immediately followed by a second instance of “wherein” in the second line. The examiner recommends omitting the second instance of “wherein” in each of claims 26 and 27.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1-13 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over DeAscanis et al. (U.S. PGPub 2015/0054939, and parent application 2013/0335530 incorporated by reference therein) in view of Motoki et al. (U.S. Patent 6,036,636).
Claim 1: DeAscanis et al. (‘939) discloses a guide system (Fig. 3) for inspecting turbomachinery (e.g. a combustor 28) comprising: a housing (60) securable to a turbomachinery casing (to casing 56, e.g. by a flange and screws 57 - paragraph 18 and Fig. 3); a guide tube (58) having a hollow interior (evident in figures) for accepting a working tool module (intended use); an axial drive (64) for moving the guide tube axially with respect to the housing; and a rotational drive (63) for rotating the guide tube with respect to the housing (paragraph 18); The axial and rotational drives are not explicitly described as motors in ‘939. However, parent application ‘530 (incorporated by reference - paragraph 1) describes similar guide tube drives as motors (paragraphs 59, 60, 64, 67).
The guide system of DeAscanis et al. is used for inspection, which may be a step of a repair process, but not necessarily for repair per se (i.e. actually performing operations to alter the workpiece). However, Motoki et al. teaches a similar system which not only performs inspection (e.g. via camera 3 and image guide 34), but also may be used for repairs (e.g. using a grinding tool 18, or alternatively a laser welder - column 20, line 51 - column 21, line 23). The various tools are inserted within a hollow interior (36, 202) via an open end of a guide tube (17). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have adapted the system of DeAscanis et al. for receiving repair tools for repairing in addition to just inspecting in order to have enhanced the versatility of the system.
Claim 2: Referring back to DeAscanis et al. (‘939), the guide tube or housing has an integrated camera (72 - paragraph 19). 
Claim 3: The camera lens (74) of the integrated camera is located at the distal end of the guide tube. As modified by Motoki, said end would be an open end. Motoki further teaches providing a camera system having a light guide (34) for a camera system at the open end, and so it would have been obvious 
Claim 4: The guide tube or housing has an integrated light source (76). 
Claim 5: The light source is located at the distal end of the guide tube (evident in Fig. 4). As modified by Motoki, said end would be an open end. Motoki further teaches providing a light source (33) at the open end, and so it would have been obvious to have provided the light source at the open end for viewing axially forward from the guide tube, for example.
Claim 6: The guide tube has a bendable section (68 - paragraph 19), to move the distal end with respect to a longitudinal axis of the guide tube. As modified by Motoki, said end would be an open end.
Claim 7: The guide system further comprises a controller (65/66) adapted to receive information from the integrated camera (via lines 67) and to the guide tube within the turbomachinery casing to specified axial and radial locations within the casing (paragraph 18).
Claim 8: Motoki et al. further teaches that the working tool module is secured to the housing (i.e. the tools are ultimately attached to the system and thus the housing at least indirectly via connection to the tube at 14, or via a drive shaft 35 to housing 13).
Claim 9: DeAscanis et al. and Motoki et al. teach the guide system as recited in claim 1. As cited previously, Motoki et al. further teaches various working tool modules (e.g. grinder, laser, eddy current - column 20, line 51 - column 21, line 23), the working tool module being attached to the housing (at least indirectly via 14 or 13 as discussed above) and at least partially inserted through the guide tube (via opening 36 or 202). Motoki makes it clear that the tools may be exchanged. Thus, the combined system may be considered a “repair kit”.
Claim 10: The working tool module includes an inspection tool selected from the group consisting of cameras, florescent penetrant inspection tools, and eddy current tools (e.g. eddy current tools as cited above). 
Claim 11: The working tool module includes a blend repair tool selected from the group consisting of cleaning tools, metal deposition tools, adaptive machining tools, surface treatment tools and coating replacement tools (e.g. grinding tool 18 as cited above).
Claim 12: The working tool module is secured to the guide tube (i.e. as taught by Motoki et al. the tools are attached to the guide tube in the opening therein). 
Claim 13: The working tool module has a controller adapted to move the working tool with respect to the guide tube.
Claims 21 and 22: The open distal end has a circular end surface (the tubes of DeAscanis and Motoki are both round with resulting circular end surfaces). The camera and light source of DeAscanis are not located on the circular end surface. However, Motoki further teaches providing a camera system having a light guide (34) for a camera system, as well as a light source (33), on the circular end surface. It would have been obvious to have provided the camera on the end surface for viewing axially forward from the guide tube, for example.
Claim 25: As noted above, DeAscanis affixes the guide system to the borescope hole in the casing 56, for example via a flange and screws 57, but may also use a threaded collar (paragraph 18). Turning again to the incorporated parent reference, the attachment structure is detailed as comprising an adapter (112) fixedly attachable to a borescope hole in the turbomachinery casing, and a connection sleeve (72) fixed to the housing and to the adapter (paragraph 67).

Claim 23: DeAscanis et al. (‘939) discloses a guide system (Fig. 3) for inspecting turbomachinery (e.g. a combustor 28) comprising: a housing (60) securable to a turbomachinery casing (to casing 56, e.g. via a flange and screws 57 - paragraph 18 and Fig. 3); a guide tube (58) having a hollow interior (evident in figures); an axial drive (64) for moving the guide tube axially with respect to the housing; and a rotational drive (63) for rotating the guide tube with respect to the housing (paragraph 18). The axial and rotational drives are not explicitly described as motors in ‘939. However, parent application ‘530 (incorporated by reference - paragraph 1) describes similar guide tube drives as servo motors (paragraphs 59, 60, 64, 67).
The guide system of DeAscanis et al. is used for inspection, which may be a step of a repair process, but not necessarily for repair per se (i.e. actually performing operations to alter the workpiece). Consequently, DeAscanis also lacks a working tool module located in the guide tube and having an operating position where the working tool module protrudes out of a distal end of the guide tube. 
Claim 24: Referring to Motoki, the working tool module is a blend tool (e.g. grinding tool 18). DeAscanis further discloses the distal end has a camera (72).

Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over DeAscanis et al. and Motoki et al. as applied to claim 1 above, and further in view of Harrigan et al. (U.S. Patent 6,371,221) and Palmero (U.S. Patent 6,531,798).
While DeAscanis may use linear and rotary motors as mentioned above, they are not necessarily structured as claimed. However, Harrigan et al. teaches a combined linear and electric motor arrangement for actuating a guide tube, wherein the axial motor is a linear motor including first windings (34 - column 5, lines 41-45), first bearings (described in column 5, lines 52-55), and a first motor ring (32/33), the housing (12) supporting said first windings (evident in Fig. 2) and first bearings (the rotor is secured to the housing via bearing as previously cited), the first rotor ring supported by the first bearings (Id.), wherein external threads (46) of the guide tube (44) interact with internal threads (146 - Fig. 5) of the first rotor ring to move the guide tube axially, and the rotational motor includes second windings (24 - column 5, lines 5-9), second bearings (column 5, lines 16-19), and a second motor ring (22/23), the housing (12) supporting said second windings (evident in Fig. 2) and second bearings (the rotor is secured to the housing via bearing as previously cited), the second rotor ring supported by the first bearings (Id.), wherein the second rotor ring rotates the guide tube. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a linear and rotary motor arrangement as taught by Harrigan et al. in the guide system of DeAscanis et al. since it 
Harrington et al. does not explicitly disclose first and second permanent magnets supported on the first and second rotor rings, respectively. However, Palmero teaches a similar device wherein magnets (22 and 32) are supported on rotor rings (20 and 30, respectively). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included such magnets since one of ordinary skill would have recognized that permanent magnets are a common part of an electric motor which interacts with the windings to produce rotation through electromagnetic forces.
Response to Arguments
Applicant's arguments filed 5/26/2021 have been fully considered but they are not persuasive. Each of Applicant’s arguments is listed below in italics and followed by the examiner’s response.
DeAscanis is an inspection tool and it is respectfully submitted that one of skill in the art would never modify it to provide for repair as it has for example a fixed motor 71 at the distal end of the alleged guide tube for controlling the camera. One of skill in the art of repairing turbomachinery would realize one would at most use the inspection tool of DeAscanis to make an image and then use a different tool such as an endoscope for repair. Further, there is no reason (or way) to provide a hollow interior and open end in DeAscanis for a working tool module due to the joint 68, fixed motor 71 and wiring at the end of the alleged guide tube 58.
The examiner already essentially addressed this argument in the previous Office Action. Furthermore, it is unclear how “the joint 68, fixed motor 71 and wiring at the end of the alleged guide tube 58” would obviate or preclude simply providing an open end to provide for tooling (noting that the end is already hollow). Applicant contends this point in a conclusory manner without further explanation or reasoning.
Regarding Motoki, the alleged guide tube 17 is a fixed tube, which is not movable axially and rotably by motors, and does not have a hollow interior for accepting a working module. In this regard, the alleged working module 18 is connected to tip portion 14, which in turn is connected to the guide tube by wires 19-20. The alleged working module 18 is not received in a hollow interior of the alleged guide tube 17. Further, the tip portion 17 would never be used with the axial and rotational motors claimed given the wires 19-20 and connection with tube 17.
The modification does not seek to modify Motoki with the motors and associated linear and rotational movements of DeAscanis, but rather to modify DeAscanis to simply add the functionality of a repair tool as taught by Motoki. The examiner maintains that Motoki does essentially teach a guide tube having a hollow interior (i.e. a cylinder with an opening therein) for receiving the tool.
There also simply would be no reason to use such a structure in DeAscanis which has fixed internal components.
This argument was addressed in the previous Office Action, and it remains unclear to the examiner why the fixed components of DeAscanis would preclude modification to include an open end. Applicant has provided no further explanation.
In addition to the arguments above regarding claim 1, which are incorporated by reference, the alleged working module 18 and guide tube 17 of Motoki do not provide "a guide tube having a hollow interior, the working tool module being located in the guide tube and having an operating position where the working tool module protrudes out of a distal end of the guide tube" as claimed.
As noted above, the examiner submits that Motoki does essentially teach a guide tube having a hollow interior (i.e. a cylinder with an opening therein) for receiving the tool. The working tool does protrude from the opening in the guide tube, as it would also have to if added to the DeAscanis tool in order to function.
New claims 25-27 are addressed in the Office Action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218.  The examiner can normally be reached on 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew P Travers/Primary Examiner, Art Unit 3726